



logoa08.jpg [logoa08.jpg]
Exhibit 10.1
                    
June 11, 2019
OFFER LETTER


Craig Stilwell


Dear Craig:


It is a pleasure to offer you a position on the Carbonite team! This Offer
Letter serves to confirm the details of our employment offer as follows:


Position:
 
Chief Revenue Officer
 
 
 
Status:
 
Full-time, Regular, Exempt
 
 
 
Reporting to:
 
Mohamad Ali, Chief Executive Officer
 
 
 
Compensation:
 
Base salary of $14,807.69 bi-weekly, which is the equivalent of $385,000.00
annually, paid in accordance with the Company’s normal payroll procedures.
All forms of compensation which are referred to in this Offer Letter are subject
to reduction to reflect applicable withholding, payroll and other required taxes
and deductions. Please note that Carbonite may modify salaries and benefits from
time to time as it deems necessary.
 
 
 
Commission:


 
You shall be eligible for a sales commission payment, which sets variable
compensation at an additional $385,000.00 annualized upon achievement of 100%
sales quota, as determined and approved by Carbonite’s Compensation Committee.
Specific terms of the commission payment will be governed by Carbonite’s Sales
Commission Plan.
 
 
 
Equity:
 
As part of your employment with Carbonite, you shall receive:


$1,500,000 in value of Restricted Stock Units of Carbonite’s common stock,
vesting over three years with one-third vesting on each anniversary of your
commencement of employment with Carbonite.


$1,000,000 in value of Restricted Stock Units of Carbonite’s common stock,
vesting over two years with one-half vesting on each anniversary of your
commencement of employment with Carbonite.


$1,000,000 in target value of Performance-based Restricted Stock Units, which
shall be earned and vest in whole or in part based upon Carbonite’s relative
total shareholder return (as compared to a group of comparable companies in the
Russell 3000) over the performance period, and your continued service through
December 31, 2021.


All equity grants described in this section are subject to approval by
Carbonite’s Compensation Committee. Specific terms of these awards will be
governed by Carbonite’s 2011 Equity Award Plan and separate equity award
agreements.
 
 
Severance:
You shall be eligible for severance benefits pursuant to Carbonite’s Senior
Executive Severance Plan.
 
 
At-Will Employment:
Your employment with Carbonite is for no specified period of time and
constitutes “at-will” employment. As a result, you are free to resign at any
time, for any reason or for no reason, with or without notice. Similarly,
Carbonite is free to conclude its employment relationship with you at any time,
with or without cause, and with or without notice.
 
 
 






--------------------------------------------------------------------------------





Other Agreements:
 
All Carbonite employees are required, as a condition of your employment with
Carbonite, to sign, on or before your first day of employment, the Company’s
Confidentiality, Invention Assignment and Non-Competition Agreement. Please
retain a signed copy for your files. We also ask that, if you have not already
done so, you disclose to the Company any and all agreements relating to your
prior employment that may affect your eligibility to be employed by the Company
or that may limit the manner in which you may be employed.


You agree that, during the term of your employment with Carbonite, you will not
engage in any other employment, occupation, consulting or other business
activity directly related to the business in which Carbonite is now involved or
becomes involved during the term of your employment, nor will you engage in any
other activities that conflict with your obligations to Carbonite.


This Offer Letter, along with the Carbonite Confidentiality, Invention
Assignment and Non-Competition Agreement, set forth the terms of your employment
with Carbonite and supersede any prior representations or agreements, whether
written or oral.
 
 
 
Expected Start Date:
 
July 8, 2019
 
 
 
Expiration
and Modification:
 
This Offer Letter may not be modified or amended except by a written agreement,
signed by an authorized signatory of Carbonite and by you. This offer will
expire at 5pm, EST on Tuesday, June 11th, 2019.
 
 
 
Sincerely,
/s/Alec Carstensen
Alec Carstensen
VP, HR and Talent Acquisition



ACCEPTANCE AND ACKNOWLEDGMENT


I accept the offer of employment from Carbonite as set forth in the Offer Letter
dated June 11, 2019. I understand and acknowledge that my employment with
Carbonite is at-will, for no particular term or duration and that I, or
Carbonite, may terminate the employment relationship at any time, with or
without cause and with or without prior notice. I acknowledge that the Company
reserves the right to conduct background investigations and/or reference checks
on all of its potential employees, and that my job offer, therefore, is
contingent upon a clearance of such a background investigation and/or reference
check, if any.


I understand and agree that the terms and conditions set forth in the Offer
Letter represent the entire agreement between Carbonite and me superseding all
prior negotiations and agreements, whether written or oral. I understand that
the terms and conditions described in this Offer Letter, along with the
Carbonite Confidentiality, Invention Assignment and Non-Competition Agreement
are the terms and conditions of my employment. No one other than an authorized
signatory of Carbonite is authorized to sign any employment or other agreement
which modifies the terms of the Offer Letter and Carbonite's Carbonite
Confidentiality, Invention Assignment and Non-Competition Agreement, and any
such modification must be in writing and signed by either such executive.


Signature:    /s/Craig Stilwell
Name:        Craig Stilwell
Date:        June 11, 2019









